DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to the Amendment filed February 14, 2022.
In view of the Amendment, most of the drawing objections and all of the rejections under 35 USC 112, as set forth in the Office Action dated 10/13/2021, are withdrawn.
 Claims 1-19 are canceled.
Claims 20-31 are added.
Claims 20-31 are pending.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
Regarding newly submitted claims 20-21, 25, and 29-31, the applicant presented no arguments regarding the patentability of those claims; and thus, failed to express the novel and/or non-obvious features which he or she thinks those newly presented claims define, in view of the state of the art disclosed by the documents already made of record.
. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: defibrillation lead 80.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22, 24-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0098850 to Rafiee et .
Regarding claim 20, Rafiee discloses a cerclage for treatment or repair of regurgitant cardiac valves (e.g., abstract: annuloplasty device or cerclage wire), comprising a coronary sinus tube that comprises an upper part and a lower part (e.g., Fig. 17, 1480 and paragraphs [0154]-[0155]: protection elements 1480 help distribute the load imposed by applied tension to the sheath/tether material over a large surface area of the coronary sinus and other tissues thereby reducing the chances of tissue damage during the cerclage procedure); a tricuspid valve tube that comprises an upper part and a lower part (e.g., Fig. 17, 1480); wherein the tricuspid valve tube and the coronary sinus tube are joined together at their respective upper parts (e.g., Fig. 17, upper parts of the respective tubes are joined together at an unnumbered lock); wherein the tricuspid valve tube and the coronary sinus tube are separate at their respective lower parts (see Fig. 18); and a cerclage wire (e.g., Fig. 8, 810) 
    PNG
    media_image1.png
    591
    529
    media_image1.png
    Greyscale
making a continuous looping path by traveling through the coronary sinus tube, out of the coronary sinus tube, and into the tricuspid valve tube (e.g., annotated Fig. 8).
Rafiee differs from the claimed invention in that it does not expressly disclose a defibrillator lead. However, Kroll, in the cardiac art, discloses an atrial defibrillator (e.g., paragraphs [0026], [0043], [0069]-[0070] of Kroll), comprising: a defibrillator lead traveling through the coronary sinus tube (e.g., Fig. 1, paragraph 
 With respect to claim 21, Rafiee in view of Kroll teaches the defibrillator of claim 20, wherein the defibrillation electrode is a first defibrillation electrode (e.g., Fig. 1, 28 of Kroll), and wherein the defibrillator lead further comprises a second defibrillation electrode positioned between the first defibrillation electrode and the electrocardiogram sensing electrode (e.g., paragraph [0036] and Fig. 1, 25: an additional electrode for providing shocking therapy is included on the lead adjacent to ring electrode 25). One of ordinary skill in the art would have recognized the benefits of a second defibrillation electrode between the sensing electrode 26 of Kroll and the first defibrillation electrode 28 of Kroll in view of the teachings of Kroll. Accordingly, one of ordinary skill in the art would have modified the defibrillator of Rafiee in view of Kroll to include a second defibrillator disposed between the sensing electrode and the first defibrillator electrode 
As to claim 22, Rafiee in view of Kroll teaches the defibrillator of claim 21, wherein the first defibrillation electrode is positioned inside the coronary sinus tube (e.g., paragraph [0154] of Rafiee: protective element 1480 can be made from a coiled metallic material; defibrillator coil 28 of Kroll is located in the coronary sinus).  Accordingly, one of ordinary skill in the art would have recognized that the first defibrillation electrode could be positioned within the metallic coronary sinus tube of Rafiee in order to protect adjacent tissue. Consequently, in the absence of criticality, one of ordinary skill in the art would have modified the defibrillator of Rafiee in view of Kroll with the first defibrillation electrode positioned inside its coronary sinus tube.
With respect to claim 24, Rafiee in view of Kroll teaches the defibrillator of claim 22, wherein the coronary sinus tube is electrically conductive (e.g., paragraph [0154] of Rafiee: protective element 1480 can be made from a coiled metallic material).  
As to claim 25, Rafiee in view of Kroll teaches the defibrillator of claim 20, wherein the electrocardiogram sensing electrode is located at a distal tip of the defibrillator lead (e.g., Fig. 1, electrode 26 and paragraph [0036] of Kroll: coronary sinus lead 24 is designed to receive/sense cardiac signals).  
With respect to claim 26, Rafiee in view of Kroll teaches the defibrillator of claim 20, further comprising a pacemaker lead traveling through the tricuspid valve tube (e.g., Fig. 1, lead 30 and paragraph [0037] of Kroll: the right ventricular lead 30 is capable of receiving cardiac signals and delivering stimulation in the form of pacing to the right ventricle). One of ordinary skill in the art would have recognized the benefits of a pacing 
As to claim 29, Rafiee in view of Kroll teaches the defibrillator of claim 20, further comprising a stopper at a distal end of the tricuspid valve tube (e.g., paragraph [0172] and Fig. 19X, 1921, 1922 of Rafiee: one or both protection legs 1921, 1922 can be equipped with stoppers at the end of the legs).  
With respect to claim 30, Rafiee in view of Kroll teaches the defibrillator of claim 20, further comprising a blocking part mounted on the tricuspid valve tube (e.g., Fig. 19X of Rafiee, unnumbered blocking part that directs wire outside of the tube 1922).  
As to claim 31, Rafiee in view of Kroll teaches the defibrillator of claim 20, wherein the cerclage wire comprises an arch part that is located between the coronary sinus tube and the tricuspid valve tube (e.g., Fig. 18, 20 and paragraph [0085] of Rafiee: the bridge 20 includes a solid generally arcuate body).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rafiee in view of Kroll as applied to claim 22 above, and further in view of US Patent Application Publication No. 2006/0136053 to Rourke et al. (hereinafter referred to as “Rourke”).
Rafiee in view of Kroll teaches the defibrillator of claim 22, but does not expressly disclose that the defibrillator lead is slidable inside the coronary sinus tube. However, Rourke teaches an annuloplasty device that is used in conjunction with electrical leads .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/0150964 to Kim is directed to a tissue protection device for cerclage annuloplasty.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792